 KANSAS MEAT PACKERS543Kansas Meat Packers, a Division of Aristo Foods, Inc.andFrank O. Lundin.Case 17-CA-4690July 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 20, 1971, Trial Examiner LowellGoerlich issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm, as modified herein,the Trial Examiner's rulings, findings,' and conclu-sions and to adopt his recommended Order.2During the course of the hearing before the TrialExaminer, Respondent moved that further proceed-ings in this matter "be deferred and that the partiesbe allowed to determine their difference by arbitra-tion rather than by the method of unfair laborpractice hearing." The Trial Examiner denied thismotion on the ground that-under the terms of thegrievance and arbitration provisions of the collective-bargaining contract between Respondent and theUnion-an arbitrator would not have the remedialpower to award backpay to employees found to havebeen wrongfully discharged. The Trial Examinerfurther reasoned that as the remedy which anarbitrator could thus afford-limited to reinstate-ment with full seniority-does not satisfy theremedial requirements of the Act, deference toarbitration would not effectuate the policies encom-passed therein.In its exceptions, Respondent asserts that-underits contract with the Union-an arbitrator would, infact, have the authority to award backpay and, withreliance onCollyer Insulated Wire Corp.,192 NLRBNo. 150, further contends that there should, there-fore, be a deferral to arbitration herein. In agreementwithRespondent,we find the record evidenceiWe hereby correct theinadvertenterror-in the "Statement of theCase" section of the TrialExaminer's Decision-wherein March12, 1971,rather thanMay 12, 1971, is givenas the date on which Respondent issuedwarning noticesto employees Clark and LundinElsewhere in the Decision,the date of these noticesis correctlyset forthThe Respondenthas excepted to certaincredibilityfindingsmade by theTrial Examiner It is theBoard's establishedpolicy not to overrule a TrialExaminer's resolutions withrespect to credibilityunless the clear prepon-derance ofall of the relevantevidence convincesus that the resolutions wereincorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F 2d362 (C A 3) We have carefullyexaminedthe recordand find no basis forinsufficient to support the Trial Examiner's conclu-sionswith respect to the existence of contractualrestrictionson an arbitrator's remedial powers.Nevertheless, for the reasons set forth below, weaffirm the Trial Examiner's ruling on the motion andfind that Respondent's exception based onCollyeriswithoutmerit. In our opinion, it would not beconsonant with statutory policy to defer to arbitra-tion in this instance as the interest of the ChargingParties-the alleged discriminatees-are in apparentconflict with the interests of the Union and certain ofitsofficials, as well as with the interests of Respon-dent.As more fully set forth in the Trial Examiner'sDecision, employees Carrol Clark and Frank O.Lundin were discharged by Respondent on May 21,1971. In the 1 to 2 months immediately precedingthat date, both had made numerous complaints toRespondent's supervisors and to the Union's busi-ness agent concerning alleged work safety hazards,on-the-job injuries, and the failure of Respondent topost job vacancies.3 Their complaints on these issueseventually resulted in friction between them and thebusiness agent, as well as with the supervisors.During the 2 days prior to the discharges, Clark andthe business agent had an angry exchange concern-ing some of the above-mentionedissues,Lundinresigned his position as the Union's steward, andboth men gave Respondent written notice to termi-nate the withholding of union dues from their wages.Further, as found by the Trial Examiner fromcredited testimony, on the day the discharges wereeffectuated,Clark and Lundin were told by theirimmediate supervisor that he had nothing to do withthe decision to discharge them; that Clark's dis-charge was requested by the Union's business agentbecause of the argument the two of them had theprevious day; and that Lundin's discharge was theidea of the Union's business agent, Respondent'spresident, and the assistant general manager. TheUnion, concededly, never investigated the circum-stances of these discharges, never filed a grievancewith respect thereto, and did not file unfair laborpractice charges.4 Clark and Lundin, 4 days aftertheir discharge, filed unfair labor practice chargeswith the Regional Director for Region 17, but-un-derstandably, in our view-did not elect to filereversing his findings2 In the absence of exceptions thereto, we adopt,pro forma,the TrialExaminer's recommendation that the complaint be dismissed insofar as italleges violations of theAct otherthan those found in his Decision3Lundin's complaints-oftenon a dailybasis-werelargelymade in hisdual capacityas union steward and safety committeeman for the"kill floor"department.4BusinessAgent LaRue Moore testified that when Respondentinformed him of the discharges,he replied,"If you want to fire them, youfire them "198 NLRB No. 2 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievances under the contract between Respondentand the Union.Under all the facts and circumstances set forthabove-particularly the apparent antagonism be-tween the interests of the discriminatees, on the onehand, andbothparties to the collective-bargainingcontract herein, on the other, and the discriminatees'resultant election to refrain from seeking redressthrough that contract's grievance procedures-weconclude that it would be repugnant to the purposesof the Act to defer to arbitration in this case as to doso would relegate the Charging Parties to an arbitralprocess authored, administered, and invoked entirelyby parties hostile to their interests .5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Kansas Meat Packers, a Divisionof Aristo Foods, Inc., Holton, Kansas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommendedOrder.to as the Act, by unlawfully discharging employees CarrolClark and Frank O. Lundin on or about May 21, 1971. Inaddition, in the complaint it was alleged that theRespondent violated Section 8(a)(1) of the Act by issuingwritten disciplinary notices to employees Carrol Clark andFrank O. Lundin on March 12, 1971,1 that the Respondenthad told an employee that a fellow employee had beendischarged because he resigned from his position assteward and member of the Union, and that the Respon-dent told an employee that he had been discharged forhaving argued with a representative of the Union.°The Respondent filed a timely answer denying that ithad engaged in or was engaging in the unfair laborpractices alleged.The case came on for hearing on October 5 and 6, 1971,atTopeka,Kansas.Each party was afforded a fullopportunity to be heard, to call, examine, and cross-examine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions, and to filebriefs.All briefs have been carefully considered by theTrial Examiner.Upon the whole record2 and upon his observations ofthewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTSCfNational Radio Company, Inc,198 NLRB No 1, issued this day,wherein wewithheld our processes and deferred to contractualarbitration,interaim,an allegationthat the employer therein violated Section 8(a)(3) ofthe Act when it suspended an employee from his job. However,this deferralto arbitration inNational Radiowas predicated on ourfinding that theinterestsof theunionand employee therein were in "substantial harmony"and thatthere was, therefore,no ground for assumingthat theemployee'sinterestswould be inadequately representedunder contractualprocedures.In the instantcase, conversely,the interestof the unionand employeesinvolvedare in substantialconflictand, as a resultthereof,reasonableground existsfor assuming that the latter's interestsmay not be adequatelyrepresentedin the arbitral processMemberJenkins would not deferto arbitrationfor thereasons set forthin thetext, for thereasons givenby the Trial Examiner,and for thereasonsset forth in his dissents inCollyer InsulatedWire,192 NLRB No 150,Terminal Transport Co., Inc,185 NLRB No 196, andNational Radio, supraTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH,Trial Examiner:A charge filed byFrankO.Lundin onMay 24,1971,was served byregisteredmail on Kansas Meat Packers,a Division ofAristo Foods,Inc., herein referred to as the Respondent,on May 25,1971. A complaint and notice of hearing wasissued onJuly 22,1971,wherein it was alleged that theRespondent had violated Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended,herein referrediHerinafterthe year 1971 is referredto unless otherwise indicated.2GeneralCounsel'smotion tocorrect the transcriptas follows isRespondent is a division of Aristo Foods, Inc., aMissouri corporation. It operates a meatpacking facility inHolton, Kansas, where it is engaged in the slaughteringand meatpacking industry. In the course of its businessoperations theRespondent annually sells and shipsproducts valued in excess of $50,000 directly to customerslocated outside the State of Kansas. Respondent is now,and at all material times herein has been, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDTeamsters Union Local 696 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union, is now,and at all material times herein has been,a labororganization within the meaning of Section 2(5) and (6) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Statement of Pertinent FactsThe Respondent commenced its slaughterhouse andmeatpacking operations at its Holton, Kansas, plantaround August 3, 1970, and thereafter negotiated andgranted.p 84, 1. 18,strike the word"stipulates"and insert the words "doesnot stipulate." KANSAS MEAT PACKERS545executed with the Truck Drivers and Helpers Local UnionNo. 696, Topeka, Kansas, the Union herein, a laboragreement effectiveNovember 1, 1970, which was toremain in effect until and including October 31, 1974.The labor agreement in article IX provided that "TheEmployer shall not discharge nor suspend any employeewithout just cause but in respect to discharge or suspensionshall give at least one (1) warning notice of the complaintagainst such employee to the employees, in writing and acopy of the same to the Union affected, except that nowarning notice need be given to employee before he isdischarged if the cause of such discharge is dishonesty, ordrunkenness, while on duty, or the carrying of unauthor-ized passengers. . . . Discharge must be by proper writtennotice to the employee and the Union affected. Anyemployee may request an investigation as to his dischargeor suspension. Should such investigation prove that aninjustice has been done an employee shall be reinstatedwith full seniority."3 In article X of the agreement it isprovided, "In the event a dispute or grievance is notsatisfactorily adjusted by the said business representativeand Company within three (3) days from the datepresented by said business representative to the Company,either party may request a Board of Arbitration. Thisboard shall be composed of one representative selected bythe Union and one representative selected by the Compa-ny. . . . Said Board shall have power to adjust anydifference thatmay apse regarding the application orinterpretation of this grievance but shall have no authoritytomodify or amend this Agreement."4 It is furtherprovided that the parties agree that the decision of theboard of arbitration "shall be final and binding upon theparties" and "shall immediately thereupon be followed andplaced in full force and effect, provided, however, uponfailure to comply to Arbitration Board's decision, bothparties shall be granted all legal and economic recourse.""Each party shall bear the expense for the arbitratorschosen by him and the expense of the third shall be borneequally between the parties. Pending the decision of theBoard of Arbitration, there shall be no strikes, lock-outs, orany cessation of work by either party on account of suchdispute."The two alleged discriminatees, Lundin and Clark,worked in an area referred to as the kill floor. Hereemployees occupied the several stations along a chainconveyor line or rail from which beef cattle weresuspended.The line transported beefs from station tostation at time intervals of between 1 and 2 minutes. Theslaughtering process commenced with the "knocking" ofthe cattle and ended with the slaughtered beef ready forthe cooler. About 27 or 28 employees worked on the killfloor.About 40 or 50 cattle were processed each hour.Theador A.Peterson was the foreman on the kill floor.Alleged discriminatee Lundin was the union steward andsafety mans for the kill floor at the time the events hereinrelated occurred. It was his second tour in such capacity.He had been hired in August 1970 for employment on thekillfloor,but was later transferred to maintenance atwhich time he relinquished his union assignments. Hebecame dissatisfied with his maintenancejob and request-ed a transfer to the kill floor. In the face of his threat toquit the Employer returned him to the kill floor sometimein late April or early May 1971. Here he again became aunion steward and safety man.Lundin, as a steward and safety man, was an activist.During the second period of his stewardship he brought toPeterson'sattention such things as"dollies falling andhitting people on the head," "the hide puller, the hookswere coming down the rail, they [were] hitting people," theair knives (they were being dulled by emery cloth), "theblood rail, the blood would get deep," and there was ablood buildup, sometimes "over [the] shoe tops." Lundinalso complained that the beefs were coming through alive6and that the stickers were not only having difficulty tryingto stick them, but "they couldn't stand up in this blood,they would slip." Lundin also avidly pressed his objectionto the use of emery cloth on air knives which he believeddulled their blades causing hazard to the air knife operator.Assistant Foreman Jimmy Allen Reed who used emerycloth on the knives was a frequent target for his comments.Job bidding on the kill floor also concerned Lundin.During this period Lundin attended a union meeting atwhich Assistant Union Representative James Glenn waspresent.Lundin raised the subjects of job bidding andsafety.Glenn opined that it was the employees' "privilegeto bid on a job when it was open." On the subject of safetyGlenn told Lundin to raise the matter with the foreman.?The next morning Glenn asked Assistant Manager DaleTaylor about posting jobs for men on the kill floor and alsomentioned that "the safety was bad." Peterson was present.Lundin was informed that the Respondent "didn't have topost these jobs." Lundin responded that Glenn had toldhim "at the union meeting that [the Respondent had] topost these jobs."Lundin's persistence apparently gained little.Afterseveral weeks of almost daily mention of the hide puller,Peterson's response was that he would get the matter takencare of as soon as possible. On one occasion Lundin askedPeterson why they could not get a man to "squeeze thatblood off the floor and also have the cattle knocked .. .3There appears to be no specificstipulation inthe contract providing forthe restorationof backpay4The agreement also providesWithin twenty-four(24) hours of the time any dispute is referred to itby either party, said Board shall meet to consider such dispute If theBoard,within twenty-four (24) hours after such meeting, cannot agreeon any matter referred to it, the members thereof shall choose a thirdmember, having no business or financial connections with either party.In the event the member chosen between the Company and the Unionshall failto agree upon the selection of a thirdmember of said Boardwithin the said three(3) days,then the nearest Federal Judge shall berequested to appoint the third memberWhen so constituted, said Board of Arbitration shall immediatelyproceed to consider said dispute or grievanceand shall,within five (5)days, renderits decision,thereon in writing.5The agreement provides-A joint Company-Unionsafety committee shall be established in eachdepartment.This committee shall convene once each week for thepurpose ofreviewing accidents and arriving at suggestions for accidentprevention6As detailedhereinafter alleged discriminateeClark wasinjured throughthe kickof a live beef.7Lundin testified,"He saiditwasthe safetymen on the floor should goto the boss and tellhim, that is what he told me I wasto do, togo to theforeman firstand talk to him aboutsafety. To explainwhat was wrong andlike that." 546DECISIONSOF NATIONALLABOR RELATIONS BOARDthey were stunned, they were coming through alive, they[were not] dead." Peterson said that he would see about it,but he did not. According to Lundin the beefs "kept righton coming through alive." Reed continued to use emerycloth on the air knives.Some time after Lundin was transferred to the kill floor(Peterson fixed the date at approximately a month beforeMay 21) Lundin was injured on the hide puller.During the hide pulling process the front legs of the beefare shackled by chains while the hide is being pulled in anupward direction. As the hide moves upward, an employeeusesan air knife to separate the hide from the flesh. As thehide puller ascends, an elevator follows on which theemployee stands, thus maintaining the employee on thesame level where he is cutting the hide from the flesh. Theelevator is activated to lift or lower by separate buttonswhich are engaged by the employee. At the time ofLundin's injury a leg chain disengaged. The beef, swingingfree, struck Lundin knocking him from the elevator againstthe gut table where he injured his back and arm. He pickedhimself up and retrieved one of the chains which was lyingon the platform and threw it toward a bucket whereinchainswere stored.He missed the bucket. He againhooked the chains and as the hide was being pulled theelevator failed to lift. Lundin "stomped" the button to getit in a position so that it would activate the elevator.8 Bythe time the elevator lifted "the cow kicked it off and wenton around." 9Peterson at first denied that Lundin had been injured butlater admitted that he was "hurt but he said he could keepon working." 10 Peterson also agreed that Lundin went to adoctor "sometime there" and missed a day's work. WhenLundin returned to work he was excused from hide pullingsince his injury would not permit him to handle an airknife.A few days later Lundin was taken to Assistant GeneralManager Dale Taylor's office by Foreman Peterson wherehe told Taylor that "this man throwed a chain, kicked theelevator." A warning letter dated May 12 was given to himallowing him until May 22 to improve his performance.According to Taylor, Peterson reported to him that"Lundin was running the hide pullers, he was running thehides on it. He has two buttons on it. He said he wasstepping on the wrong button and got angry and waskicking the button and fell off the hide puller and threw ahide chain across the floor." 11 Peterson said that he wasprompted to recommend the warning letter because ofLundin's "attitude toward his work and themistreatmentof equipment."Some time during the 6-day work period 12 between May12, the date of the warning letter, and May 21, the date ofLundin's discharge,BusinessAgent LaRue Moore, Taylor,Peterson, and Lundin, prompted by a call from Lundinconcerningworking conditions, convened in Taylor'soffice.Moore listed as some of the topics discussed:"insufficient water pressure at the water fountain at thewater cooler out on the kill floor; the problem of the drainin the blood pit; the fact that they needed grates in theblood pit to keep the men from slipping; the switch on thelight that blinded the cattle when they come in before theyknock them was broken and they couldn't use those lights;the question of sharpening knives was brought up."Job posting was also discussed. Moore stated that jobsneed not be posted. Lundin responded that UnionRepresentative Glenn had said that the jobs "had to beposted." On the subject of air knives Lundin charged thatAssistant Foreman Reed was using emery cloth on theknives and ruining them.13 Moore said, "There is nobodysupposed to touch them knives except the boys in thebasement [maintenance employees]" and told Lundin tohave it stopped.Thereafter Lundin reminded Peterson that the "unionman" had told them that "nobody should touch them [theknives] but the boys in the basement"; Peterson retorted,"You can go to hell and get off that union safety kick oryou will be fired, or you will be looking for another job."On the same day Lundin had a run-in with Reed about theknives.Lundin said to Reed inreferenceto the use ofemery cloth, "Jim, that is not right, you have caused boysto get letters for that dulling these knives." Reed replied "Itdoesn't hurt them, you can go to hell. . . . I will doanything I damn please on this floor." 14Following this incident an employee who worked in thebasement on sharpening knives asked Lundin to meet withhim there.When Lundin finished what he was doing(trimming meat from heads) he went to the basementwhere he "ran into" Assistant Maintenance ForemanForest Lethcoe. Lundin told Lethcoe not to give Reed anymore emery cloth. Lethcoe "kind of got upset"; Lundinthen turned to the employee who informed him that foursetsof blades had been ruined that morning. Lundinobserved that Reed was using emery cloth because he had"caught him." Lundin returned to his job. He was absentabout 5 minutes.15On March 19, Lundin called Moore's office and talkedBPeterson agreed that what Lundin did on the elevator was "to [stomp ]or [step]on it to get the elevator to go "9Lundin explained as follows "There is a button that the maintenanceman would never fix on it and there is a little screw that goes in there andthat button turns and you have to stomp it several times to get it to turnaround to go up.That is what I had done "10Reed testified that it was reported to him thatLundinhit his elbow onthe gut table.11Peterson testified that he told Taylor "just told him the way it wasThat I thought he ought to have a warning letter so he could control histemper a littlebit" Peterson describedthe incident"he was on the hidepuller and the hide was on the chain and he was on the hoist and the hoistwouldn't go up when he wanted it to so he kicked the button, then he fell offthe hide puller and threw the hide puller chain across the floor, but the pointwas the abuse of the hide puller, not the chain It didn't have anything to dowith that "In regard to Lundin's fall Peterson testified, "!just saw him fall, I didn'tsee how hefell orwhen he fell I just saw him fall."12The labor agreement provides"The basicworkday will be eight (8)hours. The basic work week will be forty (40) hours "13Lundin had received complaints from employees concerning Reed'suse of emery cloth on the knives Lundin had also observed the same thing.14Lundin's uncontroverted and credited testimony15Since his job was not directly related to the line Lundrn s absencecaused no interruption to the line.Nor was there any proved interferencewith the Employer'sbusiness other than the exercise of a steward'sprerogatives In this regard the agreement providesThe Employerrecognizes the right of the Union to designate jobstewards and alternates from the Employer's seniority list. Stewardsshould continue in their regular employmentThe authority of jobstewards and alternates so designated by the Union shall be limited toand shall not exceed, the following duties and activities. KANSAS MEATPACKERS547to "some lady down there." Lundin told her that he wasresigning from "the union's affairs" because he "couldn'tget anything done." He said that he was "tired of beingdrug to the office and getting nothing settled." Before thetelephone call was completed, Lundin's wife, PatriciaLundin, spoke to the lady. Patricia Lundin told the ladythat she "should send someone to the plant that evening orthat day after working hours that there was a lot of troublein the plant with employees." She informed the lady thatthe employees were ready to resign from the Union andthat "someone should come down and talk to them andexplain things to them."On the same date Lundin had delivered a note to theRespondent's office advising it not to withhold union duesfrom his check.Moore appeared at the plant the next day, May 20,where he talked to Patricia Lundin. While talking to her, hecalled to Franklin Lundin and inquired of him what theproblem was. Lundin responded, "You'll just have to askthe men on the kill floor, I done resigned."When Lundin returned to work after his injury he helpedanother employee hide trim meat. Thereafter until May 21,the day of his discharge, he worked on various jobs fillingin for absent employees. During this period he made nocomplaints about his assignments nor was his workperformance criticized. On the day he was discharged hewas scaling cattle.On May 21 Peterson handed Lundin a discharge letter inwhich it was indicated that his attitude had not changedtoward his job or the Company. Peterson commented,"This is not my idea . . . it was Taylor, Bud Moore, andVan Allen.'6 . . . Jim [Reed] or I had nothing to do withit." 17Peterson denied the remarks attributed to him andmaintained that he had recommended Lundin's dis-charge.18Carrol Clark commenced working for the Respondent onSeptember 23, 1970. He was an inexperienced employee.Clark and another employee, Daniel J. Perry, were cattleheaders. This job consisted of sticking or slashing the(1) The investigation and presentation of grievances to his Employer orthedesignated company representative in accordance with theprovisions of the collective bargaining Agreement.16Van Allen is the president of the Respondenti7Larry Stephen Hefty heard Peterson remark, "I am sorry to do this,Jack,but I wantyou toknow that I and Jimmy Reed didn'thave anythingto do with it."Employee Gerald Gordon testified that he was told byPeterson that "Van Allen had passed the word down to fire him,that hedidn'twant to but he had to "18The Trial Examiner views Peterson as a totally unreliable witnessBoth the nature of his testimony and his demeanor have convinced the TrialExaminer that he is not a person to be believed Where his testimony is inconflict with other credible witnesses he has been discreditedIn his affidavit to the Board Peterson deposed-About May 17, 1971, Lundin told Reed and Forrest Leftco [sic],assistantforeman andmaintenanceengineer, respectively, they couldnot use emery cloth to sharpen knives Upon being told about thematterby Reed and Leftco,Irecommendedto Taylor thatLundin bedischargedIn his testimony Peterson first said that he recommended Lundin'sdischarge "on the basis of his performance."Later he testified that he recommended Lundin's discharge becauseWell, mostly complaints of one man couldn't do that or one mancouldn'tdo this, the jobs that he was doing that he couldn'thandleAnd the otherreason was telling me thatIcouldn't do this and told thethroat of a beef, skinning the head out, and dropping thehead on a blood table.19 It was important to "stick" thebeef correctly for otherwise the sweetbreads would bespoiled.The sticking and skinning of heads was the firstoperation performed after the cattle had been stunned bythe knocker. The stunned cattle were suspended by theirhind legs from what is called a dead rail where they werestuck by headers Clark and Perry. They then passed to theblood rail where Clark and Perry skinned the heads outand dropped them on the blood table. Sometimes, thebeefs hanging in diverse directions were jammed so closelytogether on the dead rail that it was difficult for Clark andPerry to perfectly stick them. Other times the cattle werenot fully stunned. On one of these occasions, around themiddle of March 1971, such a beef kicked Clark's knife outof his hand. The knife struck Clark in the chest. WhenClark reached for the knife the beef kicked again hittingthe knife which then stuck in Clark's hand. Clark's injuriesrequired seven stitches.On prior occasions, as on this occasion, Clark, in thecompany of Lundin, complained to Peterson about thedanger of live cattle coming down the line. Petersonresponded that "it wasn't nothing of his doing and therewasn't nothing he could do about these beef coming downthere alive. Every time a beef comes down there alive thatthe chain couldn't be shut off, to go ahead and stick themand do the best we could do." Lundin and Clark hadrequested that the line be stopped and a knocker called tocomplete the job.Clark occasionally performed other tasks. He had beeninjured previously while working on the hide puller in thelatter part of February or early part of March 1971. Clarkslipped on an accumulation of blood on the cement floorand fell on his back. Clark and Lundin repeated theircomplaints to Peterson about the slickness of the floor andasked whether water could be used to remove the blood.Peterson responded that he would see what he could doabout it, but they should continue with their work.Some time during the middle of April while Reed wasfilling in at the gutting table Reed told Clark that he "wasmaintenance foreman that he couldn't do so and soLater he testified that another thing he relied on for his recommendationwas that"when the incident occurred where one man didn't come toworkand they told me that I couldn't take one man from another placeto fill theother position in order to operate the kill floor. He said the union-in otherwords, the job thata man was assignedto, thatyoucouldn'tchange himfrom thatjob to someplaceelse in order to operate "According to Taylor he told UnionBusiness Agent Moorethat thedischargeof Lundin wasbecause of a "direct violation of leaving hisappointed placeof duty."In its brief the Respondent contends that Lundinwas dischargedfor "poor jobperformance."Except forthematterof jobperformance(which is irrelevant in thatduring the 6 workdaysafter the warning there is no credible evidence thatLundin wasdeficientin his job performance), all reasonsgiven for Lundin'sdischargeare directlyrelated to his activities as a union steward or safetyman Nothing in the contract offered in evidence stamps his allegedobjectionableconduct as a violation of its terms.19Clark describedthe function as follows: "I worked onone [beef] ..one droppedoff here,Iwould take this one and skin it out and then go backand stick some and as the nextone droppedout he(Perry I wouldskin it off,and then when I came back from sticking,he would go back and stick. Iwould workone and he got the next one, and so forth,or maybe one of uswould takethree or four beefs right in a row and the other one would staybackand stick them." 548DECISIONSOF NATIONAL LABORRELATIONS BOARDsticking the skin in the head" and that he should "go overon the gut table and do this job and we would do [his]job." Clark went to the gut table and commenced gutting.At lunchtime Clark took the matter up with the unionsteward and discussed with him whether or not Reed couldassign him to the gutting table. Clark considered gutting tobe a particularly distasteful job. John Arnures, the steward,went to the office and returned with the message that "theassistant foreman did not have to get up on the gut table ifhe did not want to." Armires told Clark to continue thework on the gut table and that he would settle the matterlater.Clark also attended union meetings at which Lundin andAssistant Union Representative Glenn were present and atwhich the questions of safety and job bidding werediscussed.On May 12, 1971, Clark was informed by letter thatunless his performance improved by May 22, 1971, hewould be discharged. Perry received a similar letter.According to Perry, Peterson told Clark and him at thetime that "he was having trouble with the veterinarian onthe performance of [their] work in not having the cattlestuck, automatically keeping up and the neck open to thestick on your handle, that they had to be open, and thecattle had to be stuck at the time of dropoff." During theintervening period from May 12 to 22, Perry indicated thathe had tried harder but was still having trouble. He was notdischarged.20When Moore appeared at the Employer's plant on May20, he also talked to Clark. Clark asked Moore aboutwithdrawal cards from the Union and Moore replied thatthe employees "would not get withdrawal cards." Clarkalso asked him about the posting of jobs and the varioussafety hazards at the plant, including "the sticking of theselive beeves; shackles coming down and falling down on theblood pit." The question of bidding was also raised towhich Moore responded that "as far as the people on thekill floor could not bid on these jobs because if they did so.they wouldn't have enough on the chain and therefore theycould not have this." Clark also asked him why he and"Mr. Glenn couldn't get their stories straight on what theytold" the employees. Moore became angry and "walkedoff."During the conversation Clark also asked Moore whyitwas that, when Lundin called him at Topeka and wantedhim to come to the plant, he would not come, Moore20Reed testified that Perry improved, but Clark "got a little bit worse "Itwas Perry's observation that Clark's performance was "about the same"as his performance It was Reed's opinion that Clark was a good header ifhe wanted to be According to Assistant Foreman Armires he observedClark slowing down "just one time" after he had received the warning letter21Clark testified, "we decided beings the union and the companywouldn't get together and do things that they should be doing, and differentsafety deals and nothing could be done about them, we could see no futureof belonging to the union any more, so we decided that we might Just as welldrop out of it "22Employee Steve Whiteman remembered that Peterson said to Clark,'Itried to talk the office out of the letter but that Jim Glenn and 'Bud'Moore had Kansas Meat Packers make out a discharge letter because Clarkhad argued with the union man " Employee Perry remembered thatPeterson said "that he was sorry that it was a letter of discharge, that it wasover his head, that the letter had been issued from Mr 'Bud' Moore and JimGlenn, and the letter was on company stationery " Peterson denied makingthe foregoing statement His denial is not credited21Taylor described his conversation with Moore as follows "I told him Iresponded that "he couldn't take the time to run up toAnsto every day because there was some little complaintmade."During the noon luncheon period Clark discussed withother employees of the kill floor whether they shouldwithdraw from the Union.21 Clark later delivered arevocation of checkoff to the Employer's office as did anumber of other employees.On May 21 Clark was handed a discharge letter byPeterson who said that "he didn't have nothing to do withit,he didn't want to see [Clark] go, but that they had toldhim in the office that it was because [he] had had anargument with `Bud' Moore and `Bud' Moore had calledMr. Van Allen, the company president, and had him calldown at the office, down at the plant, and have him writeup [his] discharge papers."22Taylor, although he admitted that he conversed bytelephone with Moore on May 21, denied that the Unionhad requested the Employer to discharge either Lundin orClark. Taylor admitted that he knew the union revocationshad been submitted to the Employer's office, and in thetelephone conversation with Moore he had informed himthat nine employees had submitted withdrawals. Mooredenied that at the time of the telephone conversation heknew that there had been any union withdrawals, orrevocations of checkoff. Moore's denial is not credited.Taylor also testified that it was not the Employer's practiceto call the Union and advise them of intended discharges,but that such information was given to the Union in theinstant case because Lundin was a steward.23B.Conclusions and Reasons ThereforA finding of misconduct by the Respondent as allegedby the General Counsel depends to a great extent on thecredibility of the variouswitnesses. If the General Counselwitnesses are to be believed the discharges of Lundin andClark were unlawful. In this regard the Trial Examiner hasgenerallydiscredited theRespondent'switnessesandcredited the General Counsel witnesses. Such a finding isbased both on the demeanor of the witnesses and thenatural logic of probability. In this latter aspect thesefactors convinced the Trial Examiner that the Respon-dent'smotives were unlawful and that the discharges ofLundin and Clark violated the provisions; of the Act: (1).The discharge of Lundin and Clark followed closely uponwas firingFrank Lundin and that he was the union steward and of course,he wasn'ta 100 percent in favor of thisand he wantedto know why I gavehim the reasons, he was alreadyaware of the reasons on the warning letters,Iam sure,and I stated the reasons that I was firing him and he said, well,under thosecircumstances,he couldn'tdo much about it, and then also inthe same conversationas long asIhad him on the phone,Ialso said, I amfiringCarrol Clark Atthat timeIdon't think thatIgave him a reasonexcept it was his workmanship, that was it " Taylor alsotestified thatMoorehad asked him whyhe wasfiring Lundin and on cross-examination stated,"when I toldhim it was adirectviolation of leaving his appointedplace ofduty, he said, 'well, under thecircumstances of that nature,a violation ofthe contract, I can't protect him ' " Moore onthe other hand testified thatTaylor saidto him that"he was goingto fire FrankLundin andCarrollClarkbecause theyweren't keeping up with the work" Moore replied"if you wantto fire them, you fire them "Moore testified that, atthe time of the discharges, he had notknown thatany of the employeeshad transmittedrevocationslipsto the Company Hesaid that sometimelater heheardabout it "through [his] son who wasworking there." KANSAS MEAT PACKERS549the heels of Clark's complaint to Moore and knowledgethat certain employees, including Clark and Lundin, weredefecting from the Union. (2). Credible evidence fails toestablish that, during the 6 workdays allowed Clark andLundin to shape up, these employees did not performsatisfactorily on a comparative basis.24 (3). Lundin andClarkwere the only employees on the kill floor whoaggressivelypressed employee grievances against theRespondent or the Union. (4). The 6 workdays allotted toClark and Lundin to shape up appeared insufficient forthat purpose, and is suggestive that the warnings specifyingsuch a brief shapeup period were given to comply with thatpart of the contract which required at least one warningbefore discharge, and particularly in Lundin's case to sethim up: for later discharge. ;(5). The Respondent valuedLundin's work performance to the extent that it retainedhim and transferred him to the kill floor when hethreatened to quit unless transferred out of maintenance. (6).The reasons tendered by employer representativesfor thedisciplinary action. taken lacked consistency. (7). The'factthat Perry was not discharged although there was littledifference between his work performance and that of Clarkindicates that something other than work performancetriggered Clark's discharge. (8). Taylor's conversation withMoore, which was not his usual practice in respect todischarges, creates the inference that unusual circum-stancesother than explained by Taylor surrounded thedischarges of Clark and Lundin. (9). Peterson's threat toLundin, which was uncontroverted, that, if Lundin didn't"getoff that union safety kick" he would be fired,anticipated the Respondent's real motive for the dischargesofClark and Lundin for pressing employee grievancesagainst the Employer. (10). There is no credible evidencethatLundin'sdischargewas for lack of satisfactoryperformance in his job assignments during the shapeupperiod.Accordingly the Trial Examiner finds that the realreason for the discharges of Clark and Lundin wasbottomed on their vigorous pursuance of grievancesinvolving alleged unsatisfactory working conditions andtheir attempts to enforce safety demands at the Respon-dent's plant,25 protected concerted activities. Hence theTrial Examiner finds that by its discharges of Lundin andClark on May 21, 1971, for engaging in protectedconcerted activities as herein detailed, the Respondentviolated Section 8(a)(1) of the Act.Red Line Transfer andStorage Company, Inc.,194NLRB No. 25;C & I AirConditioning, Inc.,193 NLRB No. 132;Knitweave FinishingCo., Inc.,183 NLRB No. 122.24 In this respect it is significantthaton the basis of the credible recordClark's performance was about the same as Perry's performance Perry waswarned but not discharged at the end of the 6 workdays As to Lundin itwas admitted that he was sometimes assigned to work on which he had noexperienceMoreover, his alleged lack of satisfactory performance wantedspecificity25The agreement providesEmployer agrees to furnish andmaintainsanitary and adequate restrooms, lockers and showersHooks will be provided on eachemployee's locker and the Company will provide for clean clothing tobe hung on each employee's locker The employee will cooperate byseeing that clothing is properly marked and that soiled clothing isplaced in the containers provided Employees shall wear clean andsanitary clothing at all timesEmployees agree to help keep premises clean by disposing of paper,The General Counsel also claims that the warning lettersgiven to Lundin and Clark were unlawful. As to Clark'swarning letter the Trial Examiner is of the opinion that theGeneral Counsel has not sustained his burden in thisrespect.At the time the warning letter was given neitherPerry nor Clark was meeting performance standards, andthey were causing the line to be stopped by the vetennan-an.While there is a strong suspicion that Clark received hisletterbecause of his prior protests and that Perry wasincluded to gloss the disciplinary action taken againstClark and Lundin, nevertheless, the Trial Examiner isunable to find that Clark's warning was not for cause.26In regard to Lundin the Trial Examiner is convinced thathis warning letter stemmed from the antagonism which hehad createdinmanagementbecause of his resolute pursuitof grievances. The incident on which the warning letter wasallegedly based was one on which an employer wouldnormally have expressed sympathy rather than to haveadministered discipline. Lundin was injured through nofault of his own. Moreover the credible evidence is that heabused no equipment but was a victim of certaindeficiencies in such equipment. Under the circumstances,to justify its action the Respondent would have to be ruledinhumane.Rather, the Trial Examiner finds that theRespondent seized upon the incident as a pretext tosupport its intent to discipline Lundin for his activism as aunion steward and safety man and to set him up for a laterdischarge.Accordingly, the Trial Examiner finds that byissuing the disciplinary warning in the Respondent's letterofMay 12, 1971, the Respondent violated Section8(a)(1),of the Act.The Trial Examiner further finds that the 8(a)(1)misconduct of the Respondent also included its statementto an employee that an employee was being dischargedbecause he argued with the representative of the Union.Such misconduct interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing em-iployees in the exercise of their rights guaranteed them bytrash,etc., in containers made available by the EmployerA joint Company-Union safetycommittee shall be established in eachdepartment This committee shall convene once each week for thepurpose of reviewing accidents and arriving at suggestions for accidentpreventionThe Company agrees to maintain adequate first-aidequipment at both plants Employees agree to practice safe workingmethods and report all injuries to their supervisor immediately uponreceiving them.The Company will furnish the following safetyequipment,one set only,of mesh gloves, leather aprons, safety helmets,rubber gloves,goggles and any other safety equipment that, in theopinion of the Company, is necessary The Company will list safetyequipment by jobs26As noted above the picture changed as to Clark whose protestsbecame more vociferous and were carried to the Union with a suggestion ofwithdrawl therefrom.Perrymade no protest 550DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By unlawfully discharging Franklin Lundin andCarrol Clark on May 21, 1971, because they engaged inprotected concerted activities the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE RECOMMENDED REMEDYThe Respondent moved that this matter be "deferredand that the parties be allowed to determine theirdifference by arbitration rather than by the method ofunfair labor practice hearing." In support of its motion theRespondent offered the entire transcript of the evidencesubmitted to the arbitrator which was admitted as anexhibit in this case. In the arbitration hearing Respondent'scounselstated the issue before the arbitrator to be "one ofwhether basically the discharge of Carrol Clark and FrankLundin was a discharge for proper causeas isprovided forinArticle 2 of the agreement." Counsel for the Unionstated "it's the position of the union very clearly that in thiscase Frank Lundin and Carrol Clark were both dischargedfor engaging in protected union activity as well as engagingin protected antiunion activity." Thus similar factual issuesbefore the arbitrator are before the Trial Examiner.27However, the germane question is whether by deference tothe arbitrator, the policies of the Act will be effectuated inthis case for, where an unfair labor practice is found tohave been committed, the statute binds the Board "to takesuch affirmative action . . . as will effectuate the policiesof the Act." Thus one must look to the Remedy.In its brief the General Counsel requests the followingremedy:Find that the Respondent's conduct violated Section8(a)(1) and (3) of the Act, as alleged in the Complaint.Require the Respondent to rescind the disciplinarynotices it issuedtoLundin and Clark and expungethese notices from their personnel records.Direct the Respondent to post an appropriateNotice.Require the Respondent to offer Lundin and Clarkfull and immediate reinstatement without prejudice totheir seniority or other rights.Require the Respondent to make Lundin and Clarkwhole for any loss of wages they may have suffered as aresult of Respondent's unfair labor practices.Except for the General Counsel's request for therescinding and expunging of Clark's disciplinary noticefrom his personnel record and for a finding of an 8(a)(3)violation, the Trial Examiner is of the opinion that the27The transcript submitted to the arbitrator, which incorporates thetestimony of certain witnesses taken in this case,has been reviewed in itsentirety by the Trial Examiner.The decision of the arbitrator has not beenreceived.28The arbitrator"shall have no authoritytomodifyor amend thisagreement "29 SeeRushtonCompany,158 NLRB 1730, 1740General Counsel's requests are well taken. Since the laboragreement provides that if an"injustice has been done anemployee he shall be reinstated with full seniority" anddoes not provide specifically for backpay, it would appearthat the arbitrator's remedial power is limited28 toreinstatement only. In that the arbitrator's remedial poweris limited by the agreement and is not coextensive with thatof the Board the remedy which the arbitrator may affordwill not satisfy the remedial requirements of the Act. Thusdeference to the arbitratorin this case cannot effectuatethe policies of the Act as therein envisioned. Accordinglythe Trial Examinerdenies Respondent's motion.Ithaving been found that the Respondent unlawfullydischargedFranklinLundin and Carrol Clark, it isrecommended that the Respondent remedy such unlawfulconduct. It is recommended in accordance with theBoard's policy29 that the Respondent offer FranklinLundin and Carrol Clarkimmediate and full reinstatementto their former positions or, if such positions no longerexist, to substantially equivalent positions without preju-dice to their seniority or other rights or privileges, andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them bypayment to each of them a sum of money equal to theamount he would have earned from the date of hisdiscriminatorydischarge to the date of an offer ofreinstatement,less net earnings during said period to becomputed on a quarterly basis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289,and including interest at the rate of 6 percent per annum inthemanner set forth inIsis Plumbing & Heating Co.,138NLRB 716.It is further recommended that the Respondent beordered to rescind and expunge Lundin's disciplinarynotice datedMay 12, 1971, from its personnel records.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, the Trial Examiner hereby issuesthe following recommended:ORDER30The Respondent, Kansas Meat Packers, a Division ofAristo Foods, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging employees or otherwise discriminating inregard to their hire, tenure of employment, or any term orcondition of employment, because they have engaged inprotected concerted activities for the purposes of collectivebargaining or other mutual aid or protection.(b) Relating to an employee that he was being dischargedfor having argued with a representative of the Union.2.Take the following affirmative action which willeffectuate the policies of the Act:30 In theevent no exceptions are filedas providedby Section 102.46 oftheRules andRegulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 10248 of the Rules and Regulations,be adopted by theBoard andbecomeits findings, conclusions,and order, and all objections thereto shallbe deemed waived for all purposes. KANSAS MEAT PACKERS(a)Offer Franklin Lundin and Carrol Clark immediateand full reinstatement to their former jobs or, if theirformer jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges and make each whole for any loss of paythat he may have suffered by reason of the Respondent'sdiscrimination against him in accordance with the recom-mendations set forth in the section of this Decision entitled"The Recommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under thetermsof this recommended Order.(c)Rescind and expunge from its personnel recordsFranklin Lundin's disciplinary notice dated May 12, 1971.(d)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(e)Post at its Holton, Kansas, plant copies of theattached noticemarked "Appendix."31 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.32IT ISFURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this decision.31 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."32 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read."Notify theRegional Director for Region 17, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment551A Trial Examiner for the National LaborRelations Boardafter a hearing in which all parties were permitted tointroduce evidence found that we wrongfully dischargedFranklin Lundin and Carrol Clark because they engaged inprotected concerted activitiesconsistingof their presenta-tionofgrievances concerning unsatisfactoryworkingconditions and safety and that their discharges violated theNational Labor Relations Act.WE WILL give Franklin Lundin and Carrol Clarkback their jobs or, if their jobsno longer exist,substantially equivalentjobs.WE WILL restore their seniority and pay them thebackpay they lost because we discharged them.WE WILL NOT discharge any employee for thereasons for which the Trial Examiner found that wedischarged these employees.WE WILL NOT unlawfully discharge an employee forsubmitting grievances to us about working conditionsor safety.WE WILL NOT tell employees that we discharged anemployee for arguing with a representative of theUnion.All of you are free to become or remain, or refrain frombecoming or remaining, members of any labor organiza-tion.KANSAS MEAT PACKERS, ADIVISION OF ARISTOFOODS, INC.(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named individuals,ifpresently serving in the Armed Forces of the UnitedStates, of the rightto full reinstatement,upon applicationafter discharge from the Armed Forces, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610Federal Building, 601 East 12th Street, Kansas City,Missouri 64106, Telephone 816-374-5181.